              Case 1:15-cv-06605-JFK-OTW Document 114 Filed 10/12/18 Page 1 of 2


                                                                                              Seyfarth Shaw LLP

                                                                                              620 Eighth Avenue

                                                                                       New York, New York 10018

                                                                                                 (212) 218-5500
Writer’s direct phone                                                                         fax (212) 218-5526
(212) 218-3332
                                                                                               www.seyfarth.com
Writer’s e-mail
hwexler@seyfarth.com




                                               October 12, 2018

VIA ECF
The Honorable John F. Keenan
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10022

           Re:          State of New York ex rel. Vinod Khurana v. Spherion Corp. (n/k/a SFN Group,
                        Inc.) / Docket No. 1:15-cv-06605-JFK-OTW

Dear Judge Keenan:

       This Firm represents SFN Group, LLC, f/k/a Spherion Corp. (“Defendant”) in the above-
referenced action. We submit this joint letter on behalf of both Parties, with the consent of David
Kovel, counsel for Plaintiff Vinod Khurana, seeking a 62-day extension of the fact discovery
deadline from November 13, 2018 to January 14, 2019.

       Below we provide a recapitulation of the discovery efforts to date, and the reasons we
believe an extension is warranted.

        Since Your Honor’s Order dated July 19, 2018 (ECF No. 102), Defendant retained new
counsel and made a limited initial production of documents on September 10, 2018. Because the
entity with which Plaintiff was employed was acquired by a holding group in 2011 and pieces of its
business have been acquired by a larger entity, it has taken some additional time to gather
responsive documents, particularly ESI given that the “relevant” time frame is from June 1, 2004 to
June 30, 2007 . The parties have met and conferred about ESI on several occasions, most recently
on October 4, 2018 and Defendant made a production on October 8, 2018 of approximately five
hundred and forty pages. The parties are planning on speaking to discuss ESI-related issues further.

        The parties exchanged first sets of discovery requests, and Defendants served supplemental
discovery requests on September 17, 2018. Plaintiff took the deposition of one former Spherion
employee Mahesh Sharma on August 21, 2018. Plaintiff has noticed a F.R.C.P. 30(b)(6) witness
and Defendant and three additional non-party fact witnesses, Tom Roach, Reka Basu, and Sharif
Sherifden. Plaintiff also intends to take the deposition of Mark Mazer, a non-party witness who is
currently in federal prison for a conviction related to events at issue in this case. This deposition
will necessarily require coordination among the parties and the court. In addition, Defendant has


50638249v.1
              Case 1:15-cv-06605-JFK-OTW Document 114 Filed 10/12/18 Page 2 of 2

                                                                                   October 12, 2018
                                                                                             Page 2


designated former Spherion employee Howard Cohen as its F.R.C.P. 30(b)(6) witness. The parties
attempted to schedule Mr. Cohen’s deposition during the summer, however, due to a pressing
medical issue and subsequent surgery, he was unavailable and in recovery for eight weeks. The
parties have tentatively scheduled Plaintiff’s and Mr. Roach’s deposition for mid-November and are
working on scheduling Mr. Cohen’s deposition based on his recovery schedule.

        The current discovery end date is November 13, 2018. This additional time should suffice to
permit the parties to complete all outstanding fact discovery and depositions in this matter without
requiring an additional extension. There have been no prior requests for an adjournment or
extension. Plaintiff consents to this request.

       The parties currently have a pre-trial conference on November 19, 2018. We request an
adjournment of this conference if the request to extend discovery is granted.

         We thank the Court for its consideration of this request.

                                                 Very truly yours,

                                                 SEYFARTH SHAW LLP


                                                 /s/ Howard Wexler


                                                 Howard Wexler

         cc:      David E. Kovel, Esq.
                  Seth Shapiro, Esq.




50638249v.1
